Citation Nr: 0425973	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  98-11 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder, to include C5-C6 bulging disc and C6-C7 herniated 
nucleus pulposus.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The appellant served on active duty from August 1974 to 
November 1974.  The appellant served in the Puerto Rico Army 
National Guard (PRANG) for 23 years; that period includes 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA).  He served a period of ACDUTRA 
from August 1995 to September 1995.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of the 
San Juan, Puerto Rico Regional Office (hereinafter RO), of 
the Department of Veterans Affairs (hereinafter VA).  

The Board remanded this claim for additional development in 
June 1999.  That development has been accomplished, and the 
file has been returned to the Board for appellate review.


FINDING OF FACT

Current low back disorder and cervical spine disorder are not 
shown to have occurred during active service, or during 
periods of INACDUTRA or ACTDURA.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  Service connection for a cervical spine disorder, to 
include C5-C6 bulging disc and C6-C7 herniated nucleus 
pulposus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

During the appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, codified in part at 38 U.S.C.A. §§ 5103, 
5103A, and implemented at 38 C.F.R. § 3.159, and amended VA's 
duties to notify and to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the October 1997 rating decision was made 
before the RO provided the veteran VCAA notice.  However the 
Board finds that any defect with respect to the sequence of 
the VCAA notice did not prejudiced the veteran's claims for 
the reasons specified below.  

In the copy of the December 2002 letter, provided to the 
veteran, the veteran was on notice that the evidence needed 
to substantiate the claims was evidence of an injury in 
military service, or an event in service causing injury, and 
a relationship between the claimed disabilities and the 
injury or event in service.  

In the April 2004 supplemental statement of the case, the RO 
provided the veteran the complete text of 38 C.F.R. § 3.159, 
implementing 38 U.S.C.A. §§ 5103 and 5103A.  This put the 
veteran on notice that VA would obtain VA records and other 
records he identified, that he should provide any evidence in 
his possession that pertained to the claims.  

For these reasons, the Board finds that the notice 
substantially complies with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); and of Charles v. 
Prinicipi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice). 

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support her 
claim, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with. 

Factual Background

A review of the service medical records revealed that in 
March 1988, the veteran was seen with complaints of sudden 
pressure of pain at the upper back and not able to move.  A 
physical examination revealed muscle spasms at the upper 
back.  In August 1992, he was diagnosed with cervical 
myositis.  In November 1993, while walking down stairs the 
veteran slipped, and to avoid hitting himself, grabbed the 
wall near him.  He felt pain immediately on his left 
shoulder.  The diagnosis was left shoulder strain.  Pain in 
the upper and lower back secondary to strain was noted.  In 
January and February 1994, the veteran complained of low back 
pain and left shoulder pain.

The May 1990, March 1991, and September 1994 Reports of 
Quadrennial, PRARNG revealed no abnormalities of the lumbar 
or cervical spine.  

In August 1995, the veteran was seen for complaints of pain 
in his right shoulder while playing softball.  In September 
1995, upper back muscle spasm was diagnosed.  In addition, in 
September 1995, he was seen for right shoulder pain.  In 
October 1995, trapezius spasm, myofascial pain syndrome, back 
sprain/strain, and possible degenerative facet disc changes 
(low back) were diagnosed by VA.  Treatment records dated 
from November 1995 to April 1996 show treatment for upper 
back pain and neck pain.  In March 1996, he was diagnosed 
with herniated nucleus pulposus (HNP), C6-C7.

VA medical records include magnetic resonance imaging (MRI) 
taken in April 1996 revealed considerable size central and 
left paracentral HNP, C5-C7 bulging disk mild spinal canal 
stenosis and C5-C6 bulging disk causing mild spinal stenosis.  

The veteran was accorded a VA spine examination in August 
1997.  He reported that a fall down stairs resulted in back 
trauma.  Specifically, in November 1993, Hato Rey Armory in 
Puerto Rico, while walking downstairs, he slipped and to 
avoid hitting himself, he grabbed the wall near him.  He felt 
pain in the left shoulder immediately.  The September 1997 X-
rays of the cervical and lumbar spine were negative for bone 
or joint pathology.  The diagnoses were right C6-C7 lumbar 
radiculopathy; left L4, right S1 lumbar radiculopathy; 
cervical lumbar paravertebral myositis; C5-C6 bulging disk 
and a left C6-C7 HNP by MRI; L4-L5 discogneic disease, L4-L5 
posterior concentric bulging disc which abbuts the ventral 
aspect of thecal sac and S1 hemangioma by MRI in September 
1997.  

VA treatment records dated from 1999 to 2003 show continuous 
treatment for low back pain and cervical disc disease.  

The veteran was accorded a VA orthopedic examination in 
September 2003.  He reported that he had a case pending with 
the State Insurance Fund due to a job related injury to 
cervical and lumbar spine accident while working as a truck 
driver in a warehouse around 1995 or 1996.  Following a 
review of the claims file and physical evaluation, the 
examiner opined that the actual cervical and low back 
disorders were not etiologically related to the veteran's 
documented periods of service.  He further opined that the 
veteran cervical and low back problems were herniated discs 
of the cervical spine and lumbar spine documented on MRI in 
April 1996 for the low back and cervical HNP by MRI in 
February 2002 although there is evidence on the medical 
record for complaints of cervical myositis in 1992 and low 
back pain in 1988 before INACDUTRA in November 1993 and 
ACDUTRA in August 1995.  The subsequent injuries after 
documented periods of service did not aggravate the acquired 
condition.  

The veteran was accorded a VA peripheral nerves examination 
in September 2003.  The diagnoses were cervical and lumbar 
discongenic disease with subjective symptoms suggestive of a 
right radicular involvement at cervical level associated to 
discogenic disease and bilaterally in lumbar region.  The 
examiner stated that he reviewed the active and inactive 
service medical records and concurred with the conclusion of 
the examiner above.  He opined that the fact that the June 
1993 and 1995 service medical records failed to show cervical 
and lumbar trauma, is the reason the present diagnosis was 
not related to military service or aggravated by inactive 
duty for training. 

Applicable Laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

The Board further observes that, with respect to the 
veteran's service in the US Army National Guard, the 
applicable laws and regulations permit service connection 
only for a disability resulting from a disease or injury 
incurred in or aggravated coincident with his "active duty 
for training" (ACTDUTRA), or for disability resulting from 
an injury during his "inactive duty training" (INACTDUTRA).  
See 38 U.S.C.A. § 101(22), (23), (24) (West 1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The Court of Appeals for Veterans Claims (Court) has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service.  38 C.F.R. § 
3.303(b) (2003).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
disorder and cervical spine disorder, to include C5-C6 
bulging disc and C6-C7 herniated nucleus pulposus.  

In this regard, the Board finds particularly probative the 
recent opinions of the September 2003 VA physicians, who 
opined that the present cervical and lumbar spine disorders 
were not related to the veteran's documented periods of 
military service, particularly his periods of ACDUTRA and 
INACDUTRA.  These opinions were based on a review of the 
entire claims file.  There is no countervailing medical 
evidence suggesting otherwise, to refute the opinions of 
these doctors.  Furthermore, there is no showing of the 
development of disease or the incurrence of injury to either 
the lumbar or cervical spine during any period of ACDUTRA, 
nor was there documentation of injury to the back during 
INACDUTRA. 

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
as he described his current symptoms and beliefs that his 
cervical and lumbar spine disabilities were incurred in or 
aggravated by service.  However, it has not been indicated 
that he possesses the requisite medical qualifications to 
opine on a matter involving medical diagnosis or medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (a layperson is generally not competent to opine on a 
matter requiring knowledge of medical principles, such as 
causation or diagnosis).  Therefore, he does not possess the 
requisite medical knowledge to refute the medical conclusion 
in the September 2003 VA examination reports.  The competent 
evidence in this case does not provide a basis for favorable 
action on the veteran's claim.

In the absence of any competent medical evidence indicating 
that there is a relationship between the veteran's low back 
disorder and cervical spine disorder, to include C5-C6 
bulging disc and C6-C7 herniated nucleus pulposus and service 
and/or ACDUTRA/INACTDUTRA (the evidence in fact demonstrating 
that the possibility of such a relationship has been 
rejected), the Board must conclude that the preponderance of 
the evidence is against his claim for service connection for 
low back disorder and cervical spine disorder, to include C5-
C6 bulging disc and C6-C7 herniated nucleus pulposus.  
Accordingly, the Board finds that service connection is not 
warranted.




ORDER

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for a cervical spine 
disorder, to include C5-C6 bulging disc and C6-C7 herniated 
pulposus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



